
	

113 SRES 30 IS: Establishing the Committee to Reduce Government Waste.
U.S. Senate
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2013
			Mr. Udall of Colorado
			 (for himself, Mr. Roberts, and
			 Mr. Enzi) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Establishing the Committee to Reduce
		  Government Waste.
	
	
		1.EstablishmentThere shall be a Senate committee known as
			 the Committee to Reduce Government Waste (referred to in this resolution as the
			 committee).
		2.Membership
			(a)CompositionThe
			 committee shall be composed of 12 members as follows:
				(1)4 members from
			 the Committee on Finance, 2 selected by the Majority Leader and 2 selected by
			 the Minority Leader.
				(2)4 members from
			 the Committee on Appropriations, 2 selected by the Majority Leader and 2
			 selected by the Minority Leader.
				(3)4 members from
			 the Committee on the Budget, 2 selected by the Majority Leader and 2 selected
			 by the Minority Leader.
				(b)Tenure of
			 Office
				(1)Period of
			 AppointmentMembers shall be appointed for a period not to exceed
			 6 years.
				(2)ExceptionsNo
			 person shall continue to serve as a member of the committee after that person
			 has ceased to be a member of the Committee from which the member was
			 chosen.
				(c)VacanciesAny
			 vacancy in the committee shall not affect its powers, but shall be filled in
			 the same manner as the original appointment.
			(d)Chairman and
			 Vice ChairmanThe committee shall select a Chairman and Vice
			 Chairman from among its members.
			(e)QuorumA
			 majority of the members of the committee shall constitute a quorum, but a
			 lesser number of members may hold hearings. The powers conferred upon them
			 under section 4 may be exercised by a majority vote.
			3.Duties
			(a)In
			 generalThe committee shall
			 have the following duties:
				(1)StudyThe
			 committee shall—
					(A)research, review,
			 and study Federal programs that are underperforming or nonessential; and
					(B)determine which
			 Federal programs should be modified or eliminated.
					(2)RecommendationsThe
			 committee shall develop recommendations to the Senate for actions designed to
			 modify or eliminate underperforming or nonessential Federal programs.
				(3)Reports and
			 legislationThe committee shall submit to the Senate—
					(A)at least once a
			 year, reports including—
						(i)a
			 detailed statement of the findings and conclusions of the committee; and
						(ii)a
			 list of underperforming or nonessential Federal programs; and
						(B)such legislation
			 and administrative actions as the committee considers appropriate.
					(b)Consideration
			 of legislationAny legislation submitted to the Senate by the
			 committee shall be considered under the provisions of section 310 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 641).
			4.Powers
			(a)HearingsThe
			 committee or, at its direction, any subcommittee or member of the committee,
			 may, for the purpose of carrying out the provisions of section 3—
				(1)sit and act, at
			 any time, during the sessions, recesses, and adjourned periods of
			 Congress;
				(2)require as the
			 committee considers necessary, by subpoena or otherwise, the attendance of
			 witnesses and the production of books, papers, and documents;
				(3)administer oaths
			 and take testimony; and
				(4)procure necessary
			 printing and binding.
				(b)Witness
			 Allowances and FeesThe provisions of section 1821 of title 28,
			 United States Code, shall apply to witnesses requested to appear at any hearing
			 of the committee. The per diem and mileage allowances for witnesses shall be
			 paid from funds available to pay the expenses of the committee.
			(c)ExpendituresThe
			 committee, or any subcommittee thereof, is authorized to make such expenditures
			 as it deems advisable.
			5.Appointment and
			 Compensation of StaffExcept
			 as otherwise provided by law, the committee shall have the power to appoint and
			 fix the compensation of the Chief of Staff of the committee and such experts
			 and clerical, stenographic, and other assistants as the committee deems
			 advisable.
		6.Payment of
			 ExpensesThe expenses of the
			 committee shall be paid from the contingent fund of the Senate.
		
